                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


SHAIDON BLAKE,

                               Plaintiff,

           v.                                            CASE NO. 21-3047-SAC

JEFF ZMUDA, et al.,


                               Defendants.


                   MEMORANDUM AND ORDER TO SHOW CAUSE

I.   Nature of the Matter before the Court

      Plaintiff,    an    inmate    of   El   Dorado    Correctional   Facility

(“EDCF”), filed this pro se civil action pursuant to 42 U.S.C. §

1983. (Doc. 1, p. 1.) Plaintiff names two defendants:                Jeff Zmuda,

the Secretary of the Kansas Department of Corrections (“KDOC”), and

EDCF Warden Sam Cline. Id. As the factual background for this

complaint, Plaintiff alleges that prison staff ignored policy put

into place to reduce transmission of the COVID-19 virus, Defendants

did not enforce said policy after Plaintiff informed them of

violations, and, as a result of being placed in an improperly

disinfected cell, Plaintiff contracted COVID-19. Id. at 2.

      As Count I of his complaint, Plaintiff claims that Defendants’

failure   to    enforce    social    distancing        and   mask   requirements

constituted gross negligence and/or deliberate indifference. Id.

at 3. As supporting facts for this claim, he specifically alleges

that while he was in segregation, prison staff refused to properly
                                 1
wear face masks as required by policy. Id. Plaintiff asserts that

he informed both Defendants that staff were ignoring the mask policy

and “nothing was done.” Id. at 3-5.

      Plaintiff tested negative for COVID-19 on September 3, 2020,

but after returning to EDCF after a hospital visit, he was placed

in a quarantine cell that had not been cleaned since the last

occupant—who had tested positive for COVID-19—had left. Id. at 4.

Twenty-four hours later, Plaintiff became extremely sick, and he

tested positive for COVID-19 on approximately September 10, 2020.

Id. Plaintiff asserts that his constitutional “right to be secure

in [his] person” was violated. Id. at 3.

      As   Count   II,   plaintiff   claims   that   Defendants   committed

attempted negligent homicide Id. at 3. In support, he alleges that

Defendants failed to ensure that staff “adhere[d] to established

state policy” and, in doing so, did not “ensure public safety, or

the safety of the population.” Id. at 3. He alleges that Defendants’

failure to act constituted deliberate indifference that put his

life in danger, as he could have died from COVID-19, which has no

known cure. Id. at 5. Plaintiff’s request for relief includes

compensatory and punitive money damages.

II.   Screening Standards

      Because Mr. Blake is a prisoner, the court is required by

statute to screen his complaint and to dismiss the complaint or any

portion thereof that is frivolous, fails to state a claim on which

                                      2
relief may be granted, or seeks relief from a defendant immune from

such    relief.    28   U.S.C.    §   1915A(a)    and    (b);   28   U.S.C.

§ 1915(e)(2)(B).

III. Discussion

       A. Failure to State a Claim

       “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v.

Atkins, 487 U.S. 42, 48-49 (1988)(citations omitted); Northington

v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court liberally

construes a pro se complaint and applies “less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007). In addition, the court accepts all well-pleaded

allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations

in a complaint, however true, could not raise a claim of entitlement

to   relief,”   dismissal   is   appropriate.    Bell   Atlantic   Corp.   v.

Twombly, 550 U.S. 544, 558 (2007). Furthermore, a pro se litigant’s

“conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.”

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The court

“will not supply additional factual allegations to round out a

plaintiff’s complaint or construct a legal theory on plaintiff’s

                                      3
behalf.”     Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir.

1997).

     The decisions in Twombly and Erickson created a new standard

of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v. Bemis, 500

F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith

v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009). Under this

new standard, courts determine whether a plaintiff has “nudge[d]

his claims across the line from conceivable to plausible.” Smith,

561 F.3d at 1098 (quotation marks and citation omitted). “Plausible”

in this context refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath

of conduct, much of it innocent,” then the plaintiff has not met

his or her burden. Robbins, 519 F.3d at 1247 (citing Twombly, at

1974).

     1. Failure to Allege Personal Participation by Defendants

     An essential element of a civil rights claim against an

individual is that person’s direct personal participation in the

acts or inactions upon which the complaint is based. Kentucky v.

Graham, 473 U.S. 159, 166 (1985); Trujillo v. Williams, 465 F.3d

1210, 1227 (10th Cir. 2006). Conclusory allegations of involvement

are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009)(“Because vicarious liability is inapplicable to . . . § 1983

suits,   a   plaintiff    must   plead    that    each   Government-official

defendant,    through    the   official’s   own   individual   actions,   has

                                      4
violated the Constitution.”). Rather, “to state a claim in federal

court, a complaint must explain what each defendant did to [the pro

se plaintiff]; when the defendant did it; how the defendant’s action

harmed (the plaintiff); and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, at Arapahoe County Justice Center, 492 F.3d 1158, 1163 (10th

Cir. 2007). As a result, Plaintiff must not only name each defendant

in the caption of the complaint, he must do so again in the body of

the complaint and include in the body a description of the acts

taken    by   each    defendant     that   violated       Plaintiff’s      federal

constitutional rights.

     It is unclear whether Plaintiff intends to base his claims on

Defendants’     alleged   failure    to    enforce    the     mask   and   social

distancing policies or on the decision to house him in an allegedly

improperly disinfected cell, after which he contracted COVID-19.

Either   way,    Plaintiff    has   failed    to     adequately      allege   each

Defendant’s personal involvement.

     To the extent that Plaintiff asserts Defendants’ personal

involvement through their failures to respond as desired to his

grievances    about   staff   noncompliance        with   a   mask    policy,   an

allegation that an official denied a grievance or failed to respond

to a grievance is not sufficient to show personal participation.

See Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009)(A

“denial of a grievance, by itself without any connection to the

                                       5
violation of constitutional rights alleged by plaintiff, does not

establish personal participation under § 1983.”); see Stewart v.

Beach, 701 F.3d 1322, 1328 (10th Cir. 2012).

     To the extent that Plaintiff bases his claims on staff placing

him into an allegedly improperly cleaned or disinfected cell after

his return from the hospital, Plaintiff has failed to allege any

personal involvement by Defendants in the decision to place or keep

him in that cell.

     2. Failure to Allege a Federal Constitutional Violation

          a. Negligence

     As noted, to state a claim under § 1983, Plaintiff must “allege

the violation of a right secured by the Constitution and laws of

the United States.” In Count I, Plaintiff alleges that Defendants’

“gross negligence” by failing to enforce policy caused his injury.

(Doc. 1, p. 3.) Plaintiff also refers to Defendants’ negligent

behavior in Court II. Id. Claims under § 1983 may not be predicated

on mere negligence. See Medina v. City and County of Denver, 960

F.2d 1493, 1500 (10th Cir. 1992)(“negligence and gross negligence

do not give rise to section 1983 liability”). A claim of simple

negligence must be brought in state rather than federal court as it

is not an adequate basis for claiming cruel and unusual punishment

under the Eighth Amendment.

          b. Eighth Amendment

     Plaintiff also asserts that Defendants’ failure to enforce

                                 6
policy violated his “[r]ight to be secure in [his] person.” (Doc. 1,

p.    3.)     Although    Plaintiff      has   not     identified    the     specific

constitutional         provision   he   believes     was   violated,    the    Eighth

Amendment’s      prohibition       against     cruel    and   unusual      punishment

requires prison officials to “ensure that inmates receive adequate

food, clothing, shelter, and medical care, and [to] take reasonable

measures to guarantee the safety of the inmates.” Smith v. Allbaugh,

987 F.3d 906, 910 (10th Cir. 2021) (internal quotation marks and

citations      omitted).       “Only    deprivations       denying   ‘the     minimal

civilized measure of life’s necessities’ are sufficiently grave to

form the basis of an Eighth Amendment violation.” Wilson v. Seiter,

501 U.S. 294, 298 (1991).

      To state a claim of cruel and unusual punishment, Plaintiff

must establish “deliberate indifference” by the Defendants, which

includes both an objective and subjective component. See Martinez

v. Garden, 430 F.3d 1302, 1304 (10th Cir.2005). To satisfy the

objective component, Plaintiff must allege facts showing he is

“incarcerated under conditions posing a substantial risk of serious

harm.” See Farmer, 511 U.S. at 834; Martinez, 430 F.3d at 1304. For

the subjective component, Plaintiff must prove that each Defendant

was “aware of the facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also

draw the inference.” See Farmer, 511 U.S. at 837; Despain v. Uphoff,

264    F.3d     965,     975   (10th    Cir.   2001)(Deliberate        indifference

                                           7
“requires both knowledge and disregard of possible risks.”). It is

not enough to establish that the official should have known of the

risk of harm. Farmer, 511 U.S. at 837–38; Barney, 143 F.3d at 1310.

      Although     Plaintiff      generally     alleges       that    he   informed

Defendants through the grievance procedures that prison staff were

not complying with the mask and social distancing policies, he has

not alleged any facts that, if true, would show that Defendants

drew the inference that a substantial risk of serious harm to

Plaintiff      existed   and    that    they   then    disregarded     that     risk.

Regarding his claim that he contracted COVID-19 due to his cell

placement after he returned from the hospital, Plaintiff has not

alleged facts indicating that Defendants knew that he was placed in

a cell that had not been properly disinfected or that Defendants

drew the inference that his placement caused a substantial risk of

serious harm and disregarded that risk.

            c. Attempted Negligent Homicide

      Finally, in Count II, Plaintiff does not identify any federal

constitutional right he believes was violated. He alleges only that

Defendants committed “attempted negligent homicide.” To the extent

that Plaintiff intends this to be a ground for relief separate from

his   Eighth    Amendment      claim,   Plaintiff     has     not   identified   the

corresponding      federal      constitutional        right    he    believes     was

violated. The court is not free to “construct a legal theory on a

plaintiff’s behalf.”

                                          8
IV.   Amended Complaint Required

      For the reasons stated herein, it appears that this action is

subject to dismissal in its entirety. The Court grants Plaintiff

the opportunity to file a complete and proper amended complaint

upon court-approved forms that cures all the deficiencies discussed

herein. 1 In his amended complaint, Plaintiff must (1) identify

proper    defendants;        (2)    identify    the       particular     federal

constitutional right or rights he believes Defendants violated;

(3) allege      sufficient    facts    to   state     a    claim   of   federal

constitutional violation and show a cause of action in federal

court;    and    (4)   allege      sufficient   facts      to   show    personal

participation by each named defendant. If Plaintiff does not file

an amended complaint within the given time that cures all the

deficiencies discussed herein, this matter will be decided on the

current deficient complaint.

      IT IS THEREFORE ORDERD that Plaintiff is granted until July 29,

2021 to file a complete and proper amended complaint to cure all

the deficiencies discussed herein.



1 An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not
included in the amended complaint are no longer before the court. Plaintiff may
not simply refer to an earlier pleading, and the amended complaint must contain
all allegations and claims that Plaintiff intends to pursue in this action,
including those he wishes to retain from the original complaint. Plaintiff must
write the number of this case (21-3047) at the top of the first page of the
amended complaint. See Fed. R. Civ. P. Rule 10. He should also refer to each
defendant again in the body of the complaint, where he must allege facts
describing the unconstitutional acts taken by each defendant, including dates,
locations, and circumstances. Plaintiff must allege sufficient additional facts
to show a federal constitutional violation.
                                        9
     The clerk is directed to send 1983 forms and instructions to

Plaintiff.

     IT IS SO ORDERED.

     DATED:   This 29th day of June, 2021, at Topeka, Kansas.




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge




                                 10
